USCA4 Appeal: 22-6713      Doc: 10         Filed: 11/29/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6713


        DEONDRE MONTREAL RUSSELL,

                             Petitioner - Appellant,

                      v.

        U.S. MARSHAL,

                             Respondent - Appellee.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Richard E. Myers, II, Chief District Judge. (5:21-hc-02200-M)


        Submitted: October 21, 2022                                 Decided: November 29, 2022


        Before THACKER, HARRIS, and HEYTENS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Deondre Montreal Russell, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6713      Doc: 10         Filed: 11/29/2022      Pg: 2 of 2




        PER CURIAM:

               Deondre Montreal Russell appeals the district court’s order dismissing without

        prejudice his 28 U.S.C. § 2241 petition challenging his pretrial detention. We have

        reviewed the record and find no reversible error. Specifically, Russell has not shown that

        the district court erred in determining that he failed to exhaust his available remedies. See

        Timms v. Johns, 627 F.3d 525, 530-31 (4th Cir. 2020) (noting in absence of extraordinary

        circumstances, petitioner must exhaust alternative remedies prior to seeking a writ of

        habeas corpus). Accordingly, we affirm the district court’s order. Russell v. U.S. Marshal,

        No. 5:21-hc-02200-M (E.D.N.C. June 3, 2022). We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2